        Case 1:18-cv-05391-SCJ Document 101 Filed 09/25/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 FAIR FIGHT ACTION, et al.,            )
                                       )
              Plaintiffs,              )
                                       )
 v.
                                       ) CIVIL ACTION FILE
 BRAD RAFFENSPERGER, in his official ) NO. 1:18-cv-05391-SCJ
 capacity as the Secretary of State of )
 Georgia; et al.,                      )
                                       )
              Defendants.              )

                      NOTICE OF LEAVE OF ABSENCE
      COMES NOW, Josh Belinfante, counsel for Defendant, who pursuant to

Local Rule 83.1(E)(3) of the Northern District of Georgia respectfully notifies the

Court and all counsel of record in this civil action of his leave of absence for the

following dates:

      1.     Friday, October 11-Tuesday, October 15, 2019. The purpose

             of this leave is for a family vacation.

      2.     Friday, November 14, 2019-Friday, November 15, 2019.

             The purpose of this leave is for attendance at a continuing

             legal education conference out of town.

      3.     Thursday, November 21, 2019-Friday, November 22, 2019.

             The purpose of this leave is for a family vacation.
       Case 1:18-cv-05391-SCJ Document 101 Filed 09/25/19 Page 2 of 3




      4.    Wednesday, January 1, 2019-Friday, January 3, 2019. The

            purpose of this leave is for a family vacation.

      I respectfully request that this case not be calendared or other matters be

scheduled before the Court during these dates.

      This 25th day of September, 2019.


                                   /s/ Josh Belinfante
                                   Josh B. Belinfante
                                   GA Bar No. 047399
                                   jbelinfante@robbinsfirm.com
                                   Vincent R. Russo
                                   GA Bar No. 242648
                                   vrusso@robbinsfirm.com
                                   Brian E. Lake
                                   GA Bar No. 575966
                                   blake@robbinsfirm.com
                                   Carey A. Miller
                                   GA Bar No. 976420
                                   cmiller@robbinsfirm.com
                                   Robbins Ross Alloy Belinfante Littlefield LLC
                                   500 14th Street, NW.
                                   Atlanta, GA 30318
                                   Telephone: (678) 701-9381
                                   Facsimile: (404) 856-3250

                                   Attorneys for Defendants




                                          2
       Case 1:18-cv-05391-SCJ Document 101 Filed 09/25/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing

NOTICE OF LEAVE OF ABSENCE with the Clerk of the Court using the

electronic case management system, which sent notification of such filing to

counsel of record.

      This 25th day of September, 2019.

                                                /s/ Josh Belinfante
